Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2.	In view of amended claims filed on 04/19/2011, AFCP2.0  and further search, Claims 1, 2, 4-8 and 10-12 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein communicate to another asset through the cellular I/F connection with server to establish bi-directional communication between the asset and the another asset.
	Prior art teaches a device may determine a boot up identifier for the device using information related to a deployment of the device. The boot up identifier may identify the deployment of the device. The device may perform a comparison of the boot up identifier and a provisioned identifier to determine whether the deployment of the device and an intended deployment of the device match and the method including activating a receiver at the asset tracking device; obtaining an intelligent transportation system message using the receiver; determining a position from the intelligent transportation system message; and reporting the determined position to a remote server.
	However, the prior art fails to teach the claimed limitation wherein communicate to another asset through the cellular I/F connection with server to establish bi-directional communication between the asset and the another asset. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1 and 7 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647